                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


IRA BANKS and VERNA BANKS,

                                    Plaintiffs,

                       v.                           Case No. 2:20-cv-01437-JPS
U.S. BANK TRUST ASSOCIATION, JAN                    Hon. Judge J.P. Stadtmueller
DOE, JOHN DOE, THE LAW OFFICE OF
BEATRICE GARRETT, BEST CARE
PROPERTY MANAGEMENT, LATOYA
JAMES, DWAYNE TURNER,
PALMERHOUSE PROPERTIES REALTY,
GREY & END LLP, CITI FINANCIAL
MORTGAGE COMPANY, BAY VIEW
LOAN SERVICING LLC, MILWAUKEE
COMMON COUNCIL MEMBERS,
MILELE COGGS, MILWAUKEE
COUNTRY OFFICE OF THE SHERIFF,
CIT OF MILWAUKEE POLICE DEPT.
DISTRICT ONE, OFFICER McINNES,
OFFICER GRANBONSKI, CITY OF
MILWAUKEE DEPT. OF
TRANSPORTATION, and ERIKA LEWIS,

                                  Defendants.



                 DEFENDANT CITIFINANCIAL’S MOTION TO DISMISS

       Defendant CitiFinancial Mortgage Company, Inc. (“CitiFinancial”)1, by and through its

attorneys, Dykema Gossett PLLC, brings this Motion to Dismiss with prejudice the claims filed

against it by Plaintiffs pursuant to Fed. R. Civ. P. 12(b)(1) and 12(b)(6) due to Plaintiffs’ failure




       1
          Plaintiffs name “CitiFinancial Mortgage” as the defendant, however, CitiMortgage, Inc.
is the successor by merger to CitiFinancial Mortgage.



           Case 2:20-cv-01437-JPS Filed 02/12/21 Page 1 of 9 Document 9
to state a claim upon which relief can be granted, and due to Plaintiffs’ apparent attempt to use this

litigation to challenge prior proceedings that occurred in other courts.

       In support of its motion, CitiFinancial relies upon the accompanying Brief in Support.



 Dated: February 12, 2021                             Respectfully Submitted,

                                                      DYKEMA GOSSETT PLLC

                                                      /s/ John F. Rhoades___________
                                                      John F. Rhoades (1101196)
                                                      Attorneys for CitiFinancial
                                                      400 Renaissance Center, 37th Floor
                                                      Detroit, MI 48243
                                                      (313) 568-6628
                                                      jrhoades@dykema.com




                                                  2

           Case 2:20-cv-01437-JPS Filed 02/12/21 Page 2 of 9 Document 9
                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


IRA BANKS and VERNA BANKS,

                                     Plaintiffs,

                       v.                             Case No. 2:20-cv-01437-JPS
U.S. BANK TRUST ASSOCIATION, JAN                      Hon. Judge J.P. Stadtmueller
DOE, JOHN DOE, THE LAW OFFICE OF
BEATRICE GARRETT, BEST CARE
PROPERTY MANAGEMENT, LATOYA
JAMES, DWAYNE TURNER,
PALMERHOUSE PROPERTIES REALTY,
GREY & END LLP, CITI FINANCIAL
MORTGAGE COMPANY, BAY VIEW
LOAN SERVICING LLC, MILWAUKEE
COMMON COUNCIL MEMBERS,
MILELE COGGS, MILWAUKEE
COUNTRY OFFICE OF THE SHERIFF,
CIT OF MILWAUKEE POLICE DEPT.
DISTRICT ONE, OFFICER McINNES,
OFFICER GRANBONSKI, CITY OF
MILWAUKEE DEPT. OF
TRANSPORTATION, and ERIKA LEWIS,

                                   Defendants.



  DEFENDANT CITIFINANCIAL’S BRIEF IN SUPPORT OF MOTION TO DISMISS

       It is unclear why CitiFinancial Mortgage Company, Inc. (“CitiFinancial”)1 has been named

as a defendant in this litigation, as Plaintiffs’ own exhibits illustrate that CitiFinancial has not had

any involvement with the loan at issue in this matter for seven years. Regardless, Plaintiffs’ claims

against CitiFinancial should be dismissed because: 1) although Plaintiffs identify CitiFinancial as




       1
          Plaintiffs name “CitiFinancial Mortgage” as the defendant, however, CitiMortgage, Inc.
is the successor by merger to CitiFinancial Mortgage.



           Case 2:20-cv-01437-JPS Filed 02/12/21 Page 3 of 9 Document 9
a defendant, Plaintiffs do not actually plead any claims against it; 2) at best, Plaintiffs may be

seeking to use this litigation to challenge a 13-year-old Wisconsin State Court proceeding

involving CitiFinancial, or possibly unidentified bankruptcy proceedings; and 3) if Plaintiffs are

alleging CitiFinancial committed some sort of error with respect to Plaintiffs’ loan when it was

service-transferred seven years ago, such claims are time-barred.

       This matter ultimately appears to concern a 2018 foreclosure proceeding, brought by

parties other than CitiFinancial, and the aftermath of those proceedings including various efforts

at eviction by other parties. It is undisputed that CitiFinancial was not involved in any of this and

has had nothing to do with the loan at issue since 2013. CitiFinancial’s Motion to Dismiss should

be granted.

                                  PLAINTIFFS’ ALLEGATIONS

       This matter appears to concern a mortgage loan obtained by Verna Banks and non-party

Johnny Banks in October of 2001. (Plaintiffs’ Ex. 2(a).) As noted in Plaintiffs’ exhibits,

CitiFinancial previously was the servicer of the underlying mortgage loan – but stopped servicing

the loan in October of 2013 when the loan was service-transferred to co-defendant Bayview.

(Plaintiffs’ Ex. 6.) It is undisputed that CitiFinancial has had no involvement with this loan or

property since that time. (Id.)

       It appears from Plaintiffs’ complaint and exhibits that in 2018 the loan was eventually

foreclosed upon by U.S. Bank, N.A., the real property was sold, and that the new owner

subsequently moved to evict the Plaintiffs.

       Plaintiffs filed this litigation, making the following allegations as to CitiFinancial:

                 CitiFinancial initiated a foreclosure proceeding in 2007 in Milwaukee County
                  Circuit Court, Case No. 07cv000532;

                 Unidentified issues involving this prior foreclosure litigation were resolved in

                                                  2

           Case 2:20-cv-01437-JPS Filed 02/12/21 Page 4 of 9 Document 9
               unidentified bankruptcy matters purportedly filed by Verna Banks and Johnny
               Banks; and

              Plaintiffs contacted co-Defendant Bayview in May of 2014 regarding the
               application of payments after the loan was service-transferred away from
               CitiFinancial.

(Compl. ¶ 6.) Plaintiffs’ complaint then proceeds to list various “Claim[s] for Relief,” seeking

damages and relief from U.S. Bank Trust, attorney Beatrice Garrett, the “government” related to

a search and seizure, the Milwaukee City Council, and various other non-CitiFinancial defendants

relating to apparent trespasses and COVID-19 exposure in 2020. (Compl. pp. 6-7.) Plaintiffs do

not seek any relief as against CitiFinancial.

       CitiFinancial now moves to dismiss the complaint against it.

                                  STANDARD OF DECISION

       To survive a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), a plaintiff

must plead sufficient factual allegations, “accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “[T]he tenet that a court must

accept as true all of the allegations contained in a complaint is inapplicable to legal conclusions.

Threadbare recitals of the elements of a cause of action, supported by mere conclusory statements,

do not suffice.” Iqbal, 556 U.S. at 678 (citations omitted). A properly pleaded complaint requires

“more than an unadorned, the-defendant-unlawfully-harmed-me accusation.” Id. at 677.

       A Rule 12(b)(6) motion tests the sufficiency of a plaintiff’s pleading. Rule 12(b)(6)

requires that a complaint “contain something more . . . than . . . a statement of facts that merely

creates a suspicion [of] a legally cognizable right of action.” Bell Atl. Corp. v. Twombly, 550 U.S.

544, 555 (2007) (internal citation omitted). A “plaintiff’s obligation to provide the ‘grounds’ of

his ‘entitlement to relief’ requires more than labels and conclusions, and a formulaic recitation of

the elements of a cause of action will not do.” Id. A plaintiff is required to include allegations in


                                                 3

           Case 2:20-cv-01437-JPS Filed 02/12/21 Page 5 of 9 Document 9
the complaint that “plausibly suggest that the plaintiff has a right to relief, raising that possibility

above a ‘speculative level’ and “if they do not, the plaintiff pleads itself out of court.” E.E.O.C.

v. Concentra Health Services, Inc., 496 F.3d 773, 776 (7th Cir. 2007), quoting in part, Twombly,

550 U.S. at 555. That Plaintiffs are proceeding pro se does not change this result – although this

court may liberally construe their allegations, “pro se litigants are not entitled to a general

dispensation from the rules of procedure.” Smith v. Encore Capital Grp., Inc., 966 F. Supp. 2d

817, 821 (E.D. Wis. 2013) (citing Jones v. Phipps, 39 F.3d 158, 163 (7th Cir. 1994)).

       “A motion to dismiss under Federal Rule of Civil Procedure 12(b)(1) challenges the court’s

subject matter jurisdiction. For purposes of a motion to dismiss under Rule 12(b)(1), the district

court must accept all well-pleaded factual allegations as true and draw all reasonable inferences in

the plaintiff’s favor.” Vargas v. Beth, 378 F. Supp. 3d 716, 720 (2019). “[T]he court may properly

look beyond the jurisdictional allegations of the complaint and view whatever evidence has been

submitted on the issue to determine whether in fact subject matter exists.” Id. (internal quotations

omitted).

                                            ARGUMENT

I.     PLAINTIFFS   HAVE               NOT       ALLEGED          ANY       CLAIMS         AGAINST
       CITIFINANCIAL.

       As a threshold matter, CitiFinancial should be dismissed from this litigation because

Plaintiffs have not actually alleged any claims against it. Plaintiffs make passing reference to a

2007 foreclosure lawsuit and to the 2013 service-transfer to Bayview – but when Plaintiffs list

their various Claims for Relief, CitiFinancial is not mentioned at all. Nowhere do Plaintiffs

indicate: a) what CitiFinancial purportedly did that was improper; b) how or why these unidentified

acts were improper; c) what claim or cause of action is being alleged against CitiFinancial; d) why

that cause of action is applicable to CitiFinancial here; and e) how Plaintiffs were damaged by


                                                   4

            Case 2:20-cv-01437-JPS Filed 02/12/21 Page 6 of 9 Document 9
CitiFinancial.

       In short, this appears to be an action designed to challenge a 2018 foreclosure by U.S. Bank

and the subsequent eviction proceedings filed by the property’s new owner.           None of this has

anything to do with CitiFinancial, Plaintiffs do not allege it has anything to do with CitiFinancial,

and Plaintiffs do not make any effort to connect it to CitiFinancial in any way. As such, Plaintiffs’

allegations are not even “unadorned, the-defendant-unlawfully-harmed-me accusation[s],” let

alone plausible claims sufficient to survive a challenge under Rule 12(b)(6). See Iqbal, 556 U.S.

at 677. CitiFinancial’s Motion to Dismiss should be granted.

II.    PLAINTIFFS’ CLAIMS CONCERNING THE 2007 FORECLOSURE
       PROCEEDING AND THE PRIOR BANKRUPTCIES CANNOT PROCEED IN
       THIS COURT.

       At best, Plaintiffs appear to be raising some sort of issue regarding a foreclosure action

filed by CitiFinancial back in 2007, along with something related to various unidentified

bankruptcy filings. Whatever these claims are intended to be, they cannot proceed in this Court.

To the extent Plaintiffs seek to have this Court substitute its judgment for that of the state court in

the 2007 foreclosure matter,2 this Court is precluded by doing so under the Rooker-Feldman

doctrine. Under the Rooker-Feldman doctrine, the following class of cases cannot proceed in a

Federal District Court: “cases brought by state-court losers complaining of injuries caused by state

court judgments rendered before the district court proceedings commenced and inviting district

court review and rejection of those judgments.” Exxon Mobil Corp. v. Saudi Basic Indus. Corp.,

544 U.S. 280, 284 (2005). Under this doctrine, parties such as Plaintiffs cannot turn to a federal

district court seeking to invalidate completed state court foreclosure proceedings. See Crawford


       2
         Although CitiFinancial was not involved in the 2018 foreclosure, CitiFinancial notes that
the Rooker-Feldman doctrine also precludes Plaintiffs’ efforts to challenge the outcome of that
matter in this Court as well.

                                                  5

           Case 2:20-cv-01437-JPS Filed 02/12/21 Page 7 of 9 Document 9
v. Countrywide Home Loans, Inc., 647 F.3d 642, 646 (7th Cir. 2011) (claims challenging state-

court foreclosure and eviction precluded by Rooker-Feldman, and thus the district court properly

concluded it lack jurisdiction over such claims).

       Similarly, although Plaintiffs do not identify: a) the bankruptcy matters they reference in

their complaint; or b) what issues, if any, Plaintiffs have concerning the resolution of those matters,

to the extent Plaintiffs seek to challenge some aspect of those proceedings in this Court, this would

be an improper collateral attack. See In re Kontrick, 295 F.3d 724, 732 (7th Cir. 2002) (bankruptcy

orders are not subject to collateral attack). Plaintiffs’ claims concerning the prior bankruptcies –

whatever those might be – should be dismissed.

III.   ANY OTHER CLAIMS AGAINST CITIFINANCIAL ARE TIME-BARRED.

       Although Plaintiffs do not expressly raise any claims against CitiFinancial, to the extent

Plaintiffs are attempting to suggest that CitiFinancial committed some sort of error involving the

allocation of payments in Plaintiffs’ account, such a claim should be dismissed because it is

precluded by the applicable statutes of limitations. It is undisputed that CitiFinancial has not

serviced this mortgage since October of 2013, which was almost seven years before Plaintiffs filed

this complaint in September of 2020. (Plaintiffs’ Ex. 6.) Plaintiffs’ claim – to the extent they even

intend to bring one – appears to arise under contract, and thus is subject to the six year limitation

period found in Wis. Stat. § 893.43(1). Further, to the extent Plaintiffs intend to bring some form

of claim relating to the servicing of the loan under the Real Estate Settlement Procedures Act

(“RESPA”), such claims are subject to 1 and 3-year limitation periods. See 12 U.S.C. § 2614.

Either way, Plaintiffs do not have any viable claims against CitiFinancial.

                                          CONCLUSION

       CitiFinancial respectfully requests that this Court grant its Motion to Dismiss under Rule

12(b)(6) and 12(b)(1), dismiss Plaintiffs’ claims with prejudice, and grant CitiFinancial such other
                                                    6

           Case 2:20-cv-01437-JPS Filed 02/12/21 Page 8 of 9 Document 9
and further relief to which it is entitled.

 Dated: February 12, 2021                         Respectfully Submitted,

                                                  DYKEMA GOSSETT PLLC

                                                  /s/ John F. Rhoades___________
                                                  John F. Rhoades (1101196)
                                                  Attorneys for CitiFinancial
                                                  400 Renaissance Center, 37th Floor
                                                  Detroit, MI 48243
                                                  (313) 568-6628
                                                  jrhoades@dykema.com




                                   CERTIFICATE OF SERVICE

        I hereby certify that on February 12, 2021, I caused the foregoing document to be
electronically filed with the Clerk of the Court via the Court’s ECF system, which will send
notification of such filing to all counsel of record.


                                              s/ John F. Rhoades___________
                                              John F. Rhoades (1101196)
                                              DYKEMA GOSSETT PLLC
                                              Attorneys for CitiFinancial
                                              jrhoades@dykema.com




                                              7

           Case 2:20-cv-01437-JPS Filed 02/12/21 Page 9 of 9 Document 9
